Citation Nr: 0420035	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  99-02 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for a bilateral 
subtalar joint disability.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to June 
1964, and from June 1971 to July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  This case was most recently before the Board in 
November 2002.

The November 2002 Board decision denied the veteran's 
application to reopen his claim of entitlement to service 
connection for tibiotalar joint subluxation, bilateral, 
postoperative.  The veteran appealed the Board's November 
2002 decision to the United States Court of Appeals for 
Veterans Claims (Court), which, pursuant to a Joint Motion 
for Remand (Joint Motion), issued an Order dated in May 2004 
which vacated the Board's decision of November 7, 2002.


FINDINGS OF FACT

1.  A December 1986 RO decision denied entitlement to service 
connection for a bilateral ankle and foot disability.

2.  Evidence received subsequent to the December 1986 RO 
decision is so significant that it must be reviewed to fairly 
decide the merits of the veteran's claim.

3.  A bilateral subtalar joint disability has been shown to 
be causally related to the veteran's military service.


CONCLUSIONS OF LAW

1.  The December 1986 RO decision is final.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  Evidence received since the December 1986 RO decision is 
new and material, and the veteran's claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).

3.  A bilateral subtalar joint disability was incurred in 
active military service.  38 U.S.C.A. §§ 1110, 1111, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the following decision, there is no prejudice to 
the veteran by the Board proceeding with appellate review at 
this time without action to comply with the additional 
notice/development provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A; 
38 C.F.R. §§ 3.102, 3.159.

The veteran's claim of service connection for his ankle and 
foot disability was most recently denied by a December 1986 
RO decision.  A claim which is the subject of a prior final 
decision may be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See § 3.156(a).  As the veteran filed his claim 
prior to this date (October 1997), the earlier version of the 
law remains applicable in this case.

Evidence received since the December 1986 RO decision 
includes an August 2003 letter from the veteran's private 
physician (J.O.B., M.D.) indicating that the veteran's 
intense marching during service "caused arthritic changes to 
develop in the subtalar joint and resulted in secondary ankle 
ligament instability."  The August 2003 letter also noted 
that the veteran's "foot and ankle disability therefore 
began in the Service and increased in severity during his 
Service time beyond the normal progression for that 
condition."  The new evidence contributes to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's disability (Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), and the Board views this new item of 
evidence as so significant that it must be reviewed in order 
to fairly decide the merits of the veteran's claim.  In other 
words, the Board finds that the evidence is new and material 
under 38 C.F.R. § 3.156.  As such, the Board will now 
adjudicate this claim on the merits.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  38 
U.S.C.A. § 1111.  VA General Counsel, in VAOPGCPREC 3-2003 
(July 16, 2003), held that to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.

The veteran's February 1964 service entrance examination 
noted no foot or ankle disability.  Beginning in June 1964 
the veteran began to make complaints of foot and ankle pain.  
A June 1964 Medical Board found that the veteran had 
bilateral calcaneo-astragaloid ankylosis that had pre-existed 
service.  The veteran was subsequently discharged later in 
June 1964 by reason of being medically unfit at the time of 
his induction.

In June 1971 the veteran attempted to rejoin the Army.  His 
June 2, 1971 service entrance examination noted only pes 
planus.  Following complaints of pain, the veteran once again 
underwent a Medical Board.  The July 1971 Medical Board found 
that the veteran had bilateral congenitally subluxating tibio 
talar joints that had pre-existed service and not been 
aggravated by his active service.

The Board notes that there is some question in the record as 
to whether the veteran's disability on appeal existed prior 
to service.  The standard of proof for rebutting the 
presumption of soundness is not merely evidence that is 
cogent and compelling; rather, to rebut the presumption of 
soundness requires evidence that is clear and unmistakable, 
i.e., undebatable.  Vanerson v. West, 12 Vet. App. 254, 261 
(1999).  Further, and as noted earlier, VAOPGCPREC 3-2003, as 
essentially ratified by Wagner v. Principi, No. 02-7347 (Fed. 
Cir. June 1, 2004), mandates that, to rebut the presumption 
of sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.

A review of the evidence reveals that two Medical Board 
reports found that the veteran's bilateral subtalar joint 
disability had pre-existed service.  On the other hand, in a 
letter dated in November 1981, the veteran's private 
physician, D.M.M., M.D., noted, after examining the veteran, 
as follows:

Diagnosis was subluxating tibial-talor 
joints bilaterally and extremely loose 
lateral ligaments bilaterally.  This 
concurs with numerous other physicians' 
diagnosis in the past.  Whether or not 
this difficulty was congenital is 
difficult to ascertain although it was 
certainly not evidently causing clinical 
problems prior to the patient's entry 
into the military service which may have 
solely been the cause of the patient's 
disorder.

A fair reading of the November 1981 letter causes the 
question of the pre-existence of the bilateral subtalar joint 
disability to be "debatable."  Further, as to the question 
of aggravation (the second area of inquiry mandated by 
VAOPGCPREC 3-2003), the November 1981 letter and the August 
2003 letter both contain opinions suggesting that the 
veteran's subtalar joint disability was aggravated during 
service.  The Board concludes that the evidence indicating a 
pre-existing disability does not rise to the very stringent 
standard of clear and unmistakable or undebatable so as to 
rebut the presumption of soundness (as defined by VAOPGCPREC 
3-2003).

Since the bilateral subtalar joint disability was not noted 
when the veteran was examined and accepted for service, the 
veteran is entitled to the presumption of sound condition 
under 38 U.S.C. § 1111.  Accordingly, to rebut this 
presumption, VA must show by clear and unmistakable evidence 
both that the disease or injury existed prior to service and 
that the disease or injury was not aggravated by service.  As 
noted, the Board found that the bilateral subtalar joint 
disability was not shown by clear and unmistakable evidence 
to have been manifested prior to service.  As this condition 
was clearly manifested during service, a bilateral subtalar 
joint disability can be considered to have been incurred in 
service.


ORDER

Service connection for bilateral subtalar joint disability is 
granted.




	                        
____________________________________________
	V.L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



